               Case 20-23284-AJC          Doc 16    Filed 12/10/20       Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA


In re:
ROY CESAR TERAN,                                             Case No: 20-23284 AJC
       Debtor.                                               Ch 7
                                      /

            DEBTOR’S EMERGENCY MOTION FOR CONVERSION FROM
                      CHAPTER 7 CASE TO CHAPTER 13

                        (Hearing requested prior to December 24, 2020)

       Debtor, ROY CESAR TERAN, by and through undersigned counsel hereby files this his

Motion For Conversion from Case under Chapter 7 to Case under Chapter 13 pursuant to 11 U.S.C.

706 (a) and Local Rule 1017-1 and states as follows:

       1. This case was filed Pro Se on Friday, December 4, 2020 as a voluntary Chapter 7 case.

       2. Pro Se Debtor erroneously filed a Chapter 7 case instead of a reorganization plan under

a Chapter 13 case.

       3. Debtor seeks to convert this case and attempt to save his homestead property through

the MMM program in a Chapter 13 case and will begin to provide adequate protection payments

through the plan upon conversion of this case.

       4.   This case was filed less than three (3) business days ago.

       5. There will be no prejudice to the unsecured creditors in converting this case to a Chapter

13 case as the Debtor will repay the liquidation test in a Chapter 13 plan.

       6. The 341 Meeting of Creditors is scheduled for January 5. 2021.

       7. This case has not been previously converted under 11 U.S.C. § 1112, § 1208 or § 1307.

       8. Undersigned will be out of the office and unavailable from December 25, 2020 through

January 5, 2021.
               Case 20-23284-AJC         Doc 16     Filed 12/10/20      Page 2 of 2




       9. Undersigned respectfully requests that this Motion be set prior to December 24, 2020.

       WHEREFORE, Debtor, ROY CESAR TERAN, respectfully requests that this Court enter

an Order converting this Case from Chapter 7 to Chapter 13 and any other relief deemed just and

reasonable.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this court set forth in Local Rule 2090-1(A).

                                                      Law Offices of Samir Masri
                                                      901 Ponce de Leon Blvd., Suite 101
                                                      Coral Gables, FL 33134
                                                      Tel (305) 445-3422



                                                      By:      s/ Samir Masri
                                                            Samir Masri, Esquire
                                                            FBN: 145513
